DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on March 01, 2022
Claims 1-6 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Youn et al.   (USP: 2017/0339609).

As per Claim 1 Youn teaches a data sending method, wherein the method is applied to a base station device and comprises: 
receiving an uplink data packet sent by user equipment (UE), wherein the uplink data packet includes a signaling message that requests to establish a packet data unit (PDU) session or to activate an established PDU session(Paragraph 0009, 0104, 0338 , 0344 the PDU session established for the UE when the request message is received, and sending a response message including the determined PDU session identity to the AMF node in response to the request message. UE establishing multiple separate the PDU sessions.  Traffic or a control message of downlink multicast or a broadcasting service may be transmitted through the DL-SCH or through a separate downlink multicast channel (MCH). ), a data forwarding message, and data that is separate from the signaling message and the data forwarding message (Paragraph 0266, 0272, 0284, 0289signaling messages transmitted over the RRC connection are routed to a core network function instance identified by the temporary ID. UE provides NSSAI info to the Next Generation (NextGen) Core over NG1 (Reference point for the control plane between NextGen UE and NextGen Core). the core network instance #2 sends the session setup message to the UPF-1 in the core network instance #2 for session establishment. After a successful session establishment, the CPF-1 in the core network instance #2 sends the session response back to the C-CPF, forwards the UE's the PDU session request for the service #1 to the CPF-1 in a core network instance #1 (CNI-1 CPF-1), which is responsible for session management in CNI#1. Note that this forwarded the PDU session request still contains the information that has been sent by the UE such as the UE usage type, DCN-ID and DNN);
forwarding the signaling message to a control plane device, wherein the control plane device establishes the PDU session or activates the established PDU session in response to the signaling message (Paragraph 0265, 0266, 0270 The RAN forwards the PDU session request to an appropriate Common C-Plane function specific for CNI-1 and CNI-2 by using the DCN-ID information sent by the UE.  ); and before the PDU session is established or the established PDU session is activated, forwarding, based on a data forwarding message carried in the uplink data packet sent by the UE, data in the uplink data packet sent by the UE (Paragraph 0265, 0251, 0367, 0410 The RAN forwards the PDU session request to an appropriate Common 
C-Plane function. The UE sends a network connection request to the RAN, which is then further forwarded to the default common C-plane function. When the MMF receives the SM message which requests to establish a new PDU session, the MMF allocates PDU session identity and forwards the SM message with the allocated PDU session identity.. The NG RAN options deployed by the operator via Interworking Function and the common anchoring of the user plane.  Inter-RAN PDU forwarding may be supported. ). 

As per Claim 2 Youn teaches the method according to claim 1, wherein the forwarding, based on a data forwarding message carried in the uplink data packet sent by the UE, data in the uplink data packet sent by the UE comprises: determining whether the data forwarding message comprises path information of the uplink data packet (Paragraph 0251, 0265 the UE sends a network connection request to the RAN, which is then further forwarded to the default common C-plane function. ); in response to determining that the data forwarding message comprises the path information, determining a shared link between the base station device and a target user plane network element (UPF) based on a quality of service (QoS) class identifier comprised in the data forwarding message, wherein the target UPF is a UPF indicated in the path information; and forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0355, 0356 The SMF in the VPLMN needs to handle and to check with regard to roaming agreements QoS requests from the SMF in HPLMN.  For home-routed traffic, a UPF in the VPLMN is allocated to support a PDU session. For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF) ). 

As per Claim 3 Youn teaches the method according to claim 1, wherein the forwarding, based on a data forwarding message carried in the uplink data packet sent by the UE, data in the uplink data packet sent by the UE comprises: determining whether the data forwarding message comprises path information of the uplink data packet; in response to determining that the data forwarding message does not comprise the path information, selecting a target routing table based on network slice selection assistance information (NSSAI) comprised in the data forwarding message; searching the target routing table based on an Internet protocol (IP) address that is of a communications peer end and that is carried in the uplink data packet, to obtain a target UPF (Paragraph 0291-0295 UE may provide network slice selection assistance information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE. If a network deploys network slicing, then it may use UE-provided network slice selection assistance information to select a network slice.  UE may access multiple slices simultaneously via a single RAN.  In such a case, those slices may share some control plane functions, e.g., an MM.); determining a shared link between the base station device and the target UPF based on a QoS class identifier comprised in the data forwarding message; and forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0355, 0356 The SMF in the VPLMN needs to handle and to check with regard to roaming agreements QoS requests from the SMF in HPLMN.  For home-routed traffic, a UPF in the VPLMN is allocated to support a PDU session. For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF) ).

As per Claim 4 Youn teaches the method according to claim 2 wherein the forwarding the data in the uplink data packet to the target UPF over the shared link comprises: determining whether a transmission rate of the uplink data packet is less than a specified maximum bit rate (MBR) value; and in response to determining that the transmission rate of the uplink data packet is less than the specified MBR value, forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0421 For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF).  The relocation request message may include the UE context. For example, the UE context may include an international mobile subscriber identity (I MSI), a mobile equipment (ME) identity, UE security context, an aggregate maximum bit-rate (AMBR), ). 

As per Claim 5 Youn teaches the method according to claim 1, wherein the forwarding the signaling message to a control plane device comprises: selecting a target access control and mobility management function (AMF) entity based on NSSAI comprised in the data forwarding message; and forwarding the signaling message to the target AMF entity (Paragraph 0411, 0419, 0425 FIG. 14 the EPC and the 5G core network operate in conjunction with each other and the MME may hand over the context of the corresponding UE, owned by the MME, to the AMF.. the AMF may allocate a network slice ID (e.g., NSI identity) in addition to the PDU session ID.  In this case, the PDU session may be identified by a combination of the NSI identity and the PDU session ID.  UE may provide network slice selection assistance information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE..  To this end, in the handover process, UE context is exchanged between the MME and the AMF. ). 

As per Claim 6 Youn teaches the method according to claim 2, wherein the method further comprises: selecting a target AMF entity based on NSSAI comprised in the data forwarding message; and forwarding address information of the target UPF to the target AMF entity (Paragraph 0291, 0425, 0440 UE may provide network slice selection assistance  information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE.  The AMF makes the the 5G RAN prepare for handover of the UE by 
sending a handover request message to the the 5G RAN. ). 


Response to Argument(s)

Applicant's argument(s) filed on October March 01, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 and 8 the Applicant argues in substance that: 

(A)  “Applicant respectfully disagrees in particular, the base station receives an uplink data packet that comprises: 1) a signaling message that requests to establish a PDU session or activate a previously established PDU session; 2) a data forwarding message; and 3) data other than the previous two messages. The base station forwards the signaling message to a control plane device to establish or activate the PDU session and, before the PDU session 1s activated, forwards the data based on the data forwarding message in the same uplink data packet”.
Response:
• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Examiner recommend that applicant’s representative add more explicit language to the claims. Youn explicitly discloses when UE sends a session request message (e.g., a PDU session establishment request message) to a network for a service (i.e., in order to establish a PDU session), a common CNI may check/determine that the session request message has to be transmitted to which network slick (i.e., a non-common CNI) and then transfer the session request message to a corresponding network slice. Then the MMF forwards the received create PDU session request message with a newly allocated the PDU session identity to the SMF at step 903. The MMF makes an association between the SMF ID and the PDU session identity. When an SMF within a non-common CNI generates a session and sends a response message in response to the session request message to an MMF within the common CNI, the MMF may transfer the response message to the UE. When the MMF receives the SM message which requests to establish a new PDU session, the MMF allocates PDU session identity and forwards the SM message with the allocated PDU session identity. A core network instance #2 by using the DNN information in the PDU session request, and forwards the UE's service request for the new service to the CPF-1 in a core network instance #2, which is responsible for session management in CNI #2. Note that this forwarded the PDU session request still contains the information that has been sent by the UE such as the UE usage type, DCN-ID, and service type and/or DNN. An example from Youn (Paragraph 0311 Then the MMF forwards the received create PDU session request message with a newly allocated the PDU session identity to the SMF at step 903. The MMF makes an association between the SMF ID and the PDU session identity..)

    Therefore Youn reference teaches the claim limitation as currently presented. 

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468